DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 03/07/2022. Claims 1-2, 8-12, and 18-20 have been amended. No claims have been cancelled and no claims have been newly added. Accordingly, claims 1-20 are pending.
	
Response to Arguments
Applicant’s arguments, see page 9, filed 03/07/2022, with respect to the specification’s objection with regards to the abstract of the disclosure have been fully considered and are persuasive.  The objection of the specifications has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 03/07/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 10, filed 03/07/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 5, 9-10, 15, and 19-20  has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 03/07/2022, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Upon further consideration, a new ground of rejection is made in view of Gale et al. US20150316406A in view of David Rappaport WO2011051949A1, Ottens et al. US20020159061A1 and Guo et al. US20170316635A1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1 and 11 recite “calculate a turbidity parameter that is inversely proportional to an elapsed time since the most recent time each fuel storage tank was refilled for the plurality of fueling stations”, however, the specifications do not recite calculating a turbidity parameter that is inversely proportional to an elapsed time since the most recent time each fuel storage tank was refilled . Para. 0049 of the specifications recite “The computer 105 can collect data 115 from the server 130 indicating a refill time when the underground fuel storage tanks were most recently refilled” and “The computer 105 can further determine a time elapsed since replacement of a fuel filter of the vehicle 101 and determine the turbidity factor based on the time elapsed”. It appears that the turbidity factor is determined based on the time elapsed since replacement of a fuel filter of the vehicle 101. The specifications fails to disclose calculating a turbidity parameter that is inversely proportional to an elapsed time since the most recent time each fuel storage tank was refilled. Therefore, the claims contain subject matter which was not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Appropriate correction is required.
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being dependent on rejected independent claims 1 and 11, and for failing to cure the deficiencies as recited above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 3-4 recite “collect, over a network, data indicating a most recent time a fuel storage tank was refilled at each of a plurality of fueling stations”. It is not clear to the examiner if the fuel storage tank comprises a vehicle fuel storage tank or if the fuel storage tank comprises a storage tank of the fueling stations, since the specifications describe both the vehicle storage tank and the fueling station storage tank. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret the fuel storage tank as the storage tank of the fueling stations. The same rational applies to independent claim 11. Appropriate correction is required.
Claim 1 lines 5-6 recite “calculate a turbidity parameter that is inversely proportional to an elapsed time since the most recent time each fuel storage tank was refilled for the plurality of fueling stations”. It is not clear to the examiner how the turbidity parameter is calculated (which is inversely proportional to an elapsed time), since the step of determining an elapsed time since the most recent time each fuel storage tank was refilled is missing. Furthermore, the claim requires “calculating a turbidity parameter that is inversely proportional to an elapsed time since the most recent time each fuel storage tank was refilled”. It is unclear how the turbidity parameter is calculated. The claim limitation requires a turbidity parameter that is inversely proportional to an elapsed time, but the steps of calculating the actual turbidity parameter is missing.  How is the turbidity parameter calculated? As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The same rational applies to independent claim 11. Appropriate correction is required.

Office Note: the limitation in lines 5-6 includes “calculate a turbidity parameter that is inversely proportional to an elapsed time since the most recent time each fuel storage tank was refilled for the plurality of fueling stations”. The turbidity being inversely proportional to time elapsed is a statement and a description of turbidity that is a well-known feature. This description of turbidity is also not part of the calculation step, and therefore will not be given any patentable weight. The examiner recommends including how the turbidity parameter is calculated such that the inversely proportional relationship to the elapsed time is in the calculation.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1 and 11, and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al. US20150316406A (henceforth Gale) in view of David Rappaport WO2011051949A1 (henceforth Rappaport), Ottens et al. US20020159061A1 (henceforth Ottens) and Guo et al. US20170316635A1 (henceforth Guo).

Regarding claim 1,
Gale discloses:
A system, comprising a computer in a vehicle programmed to: 
select a fueling station among the plurality of fueling stations based on the calculated parameter; (See Para. 0005, “ The processor is further configured to obtain fuel station fuel-quality statistics for a plurality of fuel stations. Also, the processor is configured to determine a recommended fuel station from the plurality of fuel stations based on obtained fuel station fuel-quality statistics and present the recommended fuel station to the driver as a preferred fuel station.” Further see Para. 0066, “the process may show a range of statistics for the station, for vehicles of varied types 625. For example, the process could show if the fuel from that particular station tends to be generally more or less useful than fuel from surrounding stations. Mpg statistics, relative levels of quality and other suitable information for vehicles in general could be shown.” The fuel-quality statistics are calculated, and a fuel station is determined based on the calculated fuel-quality statistics.)

Gale discloses selecting a fueling station based on the calculated parameter, does not specifically state the parameter being calculated is a turbidity parameter.
However, Ottens teaches:
calculate a turbidity parameter
(See Para. 0006, “Turbidity sensors monitor the status of a fluid and more particularly determine the presence or level of impurities in the fluid. Often the presence of impurities determines the suitability of the fluid for use in its intended purpose.” And Para. 0008 ”The degree to which the light is transmitted as well as scattered gives an indication of the turbidity or pureness of the fluid sample.” Furthermore, see Para. 0013, “Typically, a turbidity sensor can include a microprocessor, which controls the operation of the turbidity sensor and analyzes the signals received thereby to determine the magnitude of turbidity“. The turbidity parameter is calculated via the microprocessor to determine the magnitude of turbidity.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Ottens to include calculating a turbidity parameter, since a turbidity parameter gives an indication of the pureness or quality of the fluid sample (Para. 0008, Ottens). The primary reference Dale discloses “select a fueling station among the plurality of fueling stations based on the calculated parameter”, wherein the calculated parameter is based on the fuel-quality of the fuel stations. The secondary reference Ottens provides that turbidity gives an indication of the pureness/quality of the fluid sample. Therefore, it would be obvious to have modified Gale to incorporate the teachings of Ottens to calculate a turbidity parameter since a turbidity gives an indication of the quality/pureness of the sample. Since the parameter in the primary reference Gale is a fuel-quality parameter, it would be obvious to include the turbidity parameter of Ottens to teach that the turbidity is related to the quality of the fuel.
	
Gale does not specifically state collect, over a network, data indicating a most recent time a fuel storage tank was refilled at each of a plurality of fueling stations; 
However, Rappaport teaches:
collect, over a network, data indicating a most recent time a fuel storage tank was refilled at each of a plurality of fueling stations; 
(See Page 10 line 28 to Page 11 line 3 “a method of real-time remote administering of fuel supply to and from storage tanks for containing fuel is provided, the administering comprising: continuously collecting raw data related to fuel parameters selected from one or more of the group comprising: fuel level, fuel temperature, fuel volume and fuel pressure in each tank, the collecting being at a rate substantially exceeding the rate of time change in the data at the time of collecting the data, and associating collecting times with the data;” Further see Page 28 lines 5-7, “A Tilling events screen may present filling events in tabulation and in bar-graph forms. Data for the events may include event times and filling amounts.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Rappaport to include “collect, over a network, data indicating a most recent time a fuel storage tank was refilled at each of a plurality of fueling stations since “ since there is a need for “a real-time, simple, cost-effective, reliable solution for remote management of fuel tanks and related electromechanical equipment.” (Page 3 lines 7-9, Rappaport)

Gale discloses guiding the users to the optimal refueling locations (See Para. 0033), but it does not specifically state actuating a steering, propulsion, and brake to move the vehicle to the selected fueling station. 
However, Guo teaches:
actuate a steering, propulsion, and brake to move the vehicle to the selected fueling station. 
(See Para. 0043, "After determining the destination gas station, the driverless vehicle may go to the destination gas station based on the driving route information of the destination gas station." A driverless vehicle (i.e. an autonomous vehicle) actuates steering, propulsion, and brakes to move the vehicle to the destination fueling station.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Guo to include "actuate a steering, propulsion, and brake to move the vehicle to the selected fueling station" for automatic refueling of a driverless vehicle, (Para. 0002 Guo) when the vehicle needs refueling when gasoline runs out. Further in Para. 0004 of Guo, "some gas stations that cannot be easily found or have few filling vehicles are often in an idle state. As a result, the vehicle refueling efficiency is rather low. The irregular distribution of gas stations aggravates the problem of low refueling efficiency, especially for those who drive to unfamiliar places." Determining a fuel station and moving the vehicle to the selected fuel station will further increase refueling efficiency for those who drive to unfamiliar places.

	Regarding claim 2,
	Gale discloses:
wherein the computer is further programmed to select the fueling station based on a sum of a plurality of weighted factors including at least one weighted factor based on the collected turbidity parameter.
(Selectin the fuel station is based on the collected turbidity data (See Para. 0032, "different purity levels of fuel") and another weighted factor such as the current vehicle location 209 (See Para. 0037) and data from aggregated driver experiences (See Para. 0037).) Further see Para. 0075, "Fuel can be evaluated on a variety of factors. A non-limiting list of factors upon which analysis may be provided includes, but is not limited to, refueling location, brand, vehicle type in which the fuel is analyzed, driving style of the driver while the fuel analysis is performed, mix of different drivers using a vehicle in which fuel is analyzed".)

Regarding claim 3,
Gale discloses:
wherein the computer is further programmed to weight the factors based on user input. (See at least Para. 0035, “driver initiated conditions” and Para. 0075, "Fuel can be evaluated on a variety of factors. A non-limiting list of factors upon which analysis may be provided includes, but is not limited to, refueling location, brand, vehicle type in which the fuel is analyzed, driving style of the driver while the fuel analysis is performed, mix of different drivers using a vehicle in which fuel is analyzed".)

Regarding claim 4,
Gale discloses:
wherein the computer is further programmed to weight the factors based on user operation of the vehicle.
(See Para. 0075, “driving style of the driver while the fuel analysis is performed”.)

Regarding claim 5,
Gale does not specifically state wherein the plurality of factors includes factors based on collected data on at least one of an occupancy level of the fueling stations and amenities available at the fueling stations. However, Guo teaches:
wherein the plurality of factors includes factors based on collected data on at least one of an occupancy level of the fueling stations and amenities available at the fueling stations
(See Para. 0006, "the preselected gas station information comprising location information of a preselected gas station, driving route information of the preselected gas station, and refuel-queuing information of the preselected gas station corresponding to a refuel-queuing condition, the refuel- queuing condition comprising at least one of waiting time for refueling, a distance to
the gas station, and time required to reach the gas station, and the refuel-queuing information comprising at least one of a number of idle automatic refueling
terminals and a number of vehicles waiting for refueling." The refuel-querying information corresponds to an occupancy level of the fuel stations and it further comprises amenities available (i.e. idle automatic refueling terminals) at the fueling stations.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Guo to include "wherein the plurality of factors includes factors based on collected data on at least one of an occupancy level of the fueling stations and amenities available at the fueling stations" for automatic refueling of a driverless vehicle, (Para. 0002, Guo) when the vehicle needs refueling when gasoline runs out. Further in Para. 0004 of Guo, "some gas stations that cannot be easily found or have few filling vehicles are often in an idle state. As a result, the vehicle refueling efficiency is rather low. The irregular distribution of gas stations aggravates the problem of low refueling efficiency, especially for those who drive to unfamiliar places." Determining an occupancy level of the fuel stations would increase the fueling efficiency by finding a fueling station that is readily available.

Regarding claim 7,
Gale discloses:
wherein the computer is further programmed to select the fueling station based on a distance between a predetermined route and each of the plurality of fueling stations. (See Para. 0071-0073)

Regarding claims 11-15 and 17,
All limitations have been examined with respect to the system in claims 1-5 and 7. The method taught/disclosed in claims 11-15 and 17, can clearly perform the system of claims 1-5 and 7. Therefore claims 11-15 and 17 are rejected under the same rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gale, Rappaport, Ottens, and Guo further in view of ENDO HIROYUKI JP2002123524A (henceforth Hiroyuki) 

Regarding claim 6, 
Gale, Rappaport, Ottens, and Guo discloses the limitations as recited above in claim 1. Gale does not specifically state wherein the computer is further programmed to determine a time elapsed since replacement of a fuel filter of the vehicle and to select the fueling station based on the time elapsed. 
However, Hiroyuki teaches:
wherein the computer is further programmed to determine a time elapsed since replacement of a fuel filter of the vehicle and to select the fueling station based on the time elapsed.
(See Para. 0021, "the replaceable shop search system for the diesel particulate filter of the diesel engine vehicle according to the present invention has a filter exchange timing detecting means for detecting the exchange timing of the diesel particulate filter being used in the diesel engine vehicle. The search command is automatically generated by detecting the filter replacement time by the time detection means." And in Para. 0022, "As a result, when it is time to replace the filter, the in-vehicle terminal device automatically displays a store where the diesel particulate removal filter of the same model and type as the diesel particulate removal filter of the own vehicle can be exchanged." A time elapsed since replacement of the fuel filter of the vehicle is determined, and the vehicle terminal device selects a store where the filter can be exchanged, wherein "the store may be a gas station that sells diesel engine fuel" (See Para. 0023).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Hiroyuki to include "determining a time elapsed since replacement of a fuel filter of the vehicle and to select the fueling station based on the time elapsed" in order to improve convenience of the user, since the "diesel particulate filter can be replaced at the gas station 20 where the user stops, which improves convenience" (Para. 0044, Hiroyuki)

Regarding claim 16,
Gale, Rappaport, Ottens, Guo and Hiroyuki discloses the same limitations as recited above in claim 6.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gale, Rappaport, Ottens, and Guo further in view of Gresak et al. US20100023162A1 (henceforth Gresak)

Regarding claim 8,
Gale, Rappaport, Ottens, and Guo discloses the limitations as recited above in claim 1.  Gale does not specifically state wherein the computer is further programmed to select the fueling station based on an estimated fuel level of the fuel tank at each of the plurality of fueling stations. However, Gresak teaches:
wherein the computer is further programmed to select the fueling station based on an estimated fuel level of the fuel tank at each of the plurality of fueling stations. (See at least Para. 0008, the fuel station is selected based on a fuel tank level in the fuel reservoirs of self-service gasoline stations.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Gresak to include "selecting the fueling station based on an estimated fuel level of the fuel tank at each of the plurality of fueling stations" in order to easily determine available fuel tanks "by periodically determining the available amount of fuel in the fuel reservoirs the fuel levels in the unmanned gasoline stations, said payload containers and the tanks of gasoline supply vehicles, fuel reservoirs of tank farms can easily be determined and made available for further processing." (Para. 0009, Gresak)

Regarding claim 18,
Gale, Rappaport, Ottens, Guo and Gresak discloses the same limitations as recited above in claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gale, Rappaport, Ottens, and Guo further in view of Surnilla et al. US20110137470A1 (henceforth Surnilla)

Regarding claim 10,
Gale, Rappaport, Ottens, and Guo discloses the limitations as recited above in claim 1. Gale does not specifically state determine the refueling time based on collected data on at least one of a coolant temperature of a vehicle, an atmospheric ozone level, and air quality. However, Surnilla teaches:
determine the refueling time based on collected data on at least one of a coolant temperature of a vehicle, an atmospheric ozone level, and air quality.
(See Para. 0043, "At 310, based on the vehicle trip plan and navigational inputs received from the vehicle positioning device in the vehicle, predicted future environmental conditions for the vehicle trip plan may be determined. The predicted
future environmental conditions may include one or more of an ambient temperature, ambient altitude, road grade, ambient pressure, ambient humidity, and weather conditions at the destination and along the planned travel route. For example, if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip, than for a plan that calls for driving in wet weather over generally flat terrain. As such, as described below, the routines may generate different requested fuel filling amounts to be provided at the filling station." A different requested fuel filling amounts correspond to a different refueling time, and the requested fuel filling amounts are based on the collected data using the predicted future environmental conditions.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Surnilla to include determining the refueling time based on collected data on at least one of a coolant temperature of a vehicle, an atmospheric ozone level, and air quality such that "a fueling
system may facilitate refueling operations by reducing the amount of operator effort required. By displaying fueling profiles that consider vehicle operating conditions, vehicle performance history, vehicle travel plans, and environmental conditions, vehicle refueling operations may be simplified for a vehicle operator, and may be performed with minimal operator input, without affecting vehicle performance". Refueling is facilitated by considering vehicle environmental conditions.

Regarding claim 20,
Gale, Rappaport, Ottens, Guo and Surnilla discloses the same limitations as recited above in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sabo et al. US20120261437A1 discloses monitoring turbidity to measure the cloudiness or haziness of the fluid in the fuel line based on the quantity of suspended particles in the fluid in order to prevent and detect phase separation in fuel storage tanks and measuring turbidity using a light source and a detector that measures the light as it passes through the fluid in the fuel line. (See Para. 0045)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669